DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 5, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent number 10802533.  The table listed below shows the similarity between the two and highlight the differences of claim 1 of the instant application and claim 1 of patent number 10802533.
Instant Application 17023198
Patent Number 10802533
     1. A band-pass clock distribution circuit, the circuit comprising:
     a clock tree circuit comprising at least one clock buffer circuit, the clock tree circuit being configured to receive a first clock signal and to generate a second clock signal based on the first clock signal; and
     a band-pass filter configured to receive the second clock signal and to provide a third clock signal to one or more load circuits,   
     wherein:
     the band-pass filter comprises a filtering resonant network including a first inductor and a second inductor coupled to one another at a center tap and is configurable to resonate 
     a portion of the band-pass filter is integrated with the clock tree circuit.

     a clock tree circuit comprising at least one clock buffer circuit, the clock tree circuit being configured to receive a first clock signal and to generate a second clock signal based on the first clock signal; and
     a band-pass filter configured to receive the second clock signal and to provide a third clock signal to one or more load circuits,   
    wherein:
     the band-pass filter comprises a filtering resonant network including a first inductor and a second inductor coupled to one another at a center tap and is configurable to resonate 
     a portion of the band-pass filter is integrated with the clock tree circuit, 
     the band-pass filter comprises a high-pass filter and a low-pass filter, 
     the high-pass filter comprises a second high-pass filter including a series capacitor and a resistor associated with a bias circuit, and
     the series capacitor is coupled between an output node of the clock tree circuit and the center tap of the filtering resonant network.

at least one inverter, wherein the inverter comprises a complementary metal-oxide
semiconductor (CMOS) inverter, wherein the clock tree circuit comprises a cascade of
inverter circuits, and wherein the clock tree circuit comprises three inverter circuits.
2. (Original) The circuit of claim 1, wherein the at least one clock buffer circuit comprises at least one inverter, wherein the inverter comprises a complementary metal-oxide semiconductor (CMOS) inverter, wherein the clock tree circuit comprises a cascade of inverter circuits, and wherein the clock tree circuit comprises three inverter circuits.
    3. The circuit of claim 1, wherein the clock tree circuit comprises three clock
buffer circuits, and the portion of the band-pass filter comprises a first high-pass filter
integrated with a middle one of the three clock buffer circuits.
3. (Previously Presented) The circuit of claim 1, wherein the clock tree circuit comprises three clock buffer circuits, and the portion of the band-pass filter comprises a first high-pass filter integrated with a middle one of the three clock buffer circuits.
     4. The circuit of claim 1, wherein the band-pass filter comprises a high-pass filter



terminal of the filtering resonant network, wherein the bias circuit includes a resistor and a bias supply voltage terminal coupled to the resistor.
6. (Previously Presented) The circuit of claim 1, comprising the bias circuit coupled to a first terminal of the filtering resonant network, wherein the bias circuit includes the resistor and a bias supply voltage terminal coupled to the resistor.
     7. The circuit of claim 1, wherein the filtering resonant network comprises a T-
coil, and wherein the filtering resonant network comprises a first terminal coupled to a bias circuit and a second terminal coupled to the one or more load circuits.
7. (Previously Presented) The circuit of claim 1, wherein the filtering resonant network comprises a T-coil, and wherein the filtering resonant network comprises a first terminal coupled to the bias circuit and a second terminal coupled to the one or more load circuits.
     8. The circuit of claim 1, wherein the at least one clock buffer circuit comprises
one or more inverter circuits, and wherein the one or more inverter circuits comprises one or
more current-mode logic (CML) inverter circuits.
8. (Original) The circuit of claim 1, wherein the at least one clock buffer circuit comprises one or more inverter circuits, and wherein the one or more inverter circuits comprises one or more current-mode logic (CML) inverter circuits.
     9. The circuit of claim 8, wherein the at least one clock buffer circuit comprises
three cascaded CML inverters including a first CML inverter, a second CML inverter, and a third CML inverter, and wherein output nodes of the first and the second CML inverters are respectively coupled to input 


cancel out an effect of a capacitive load associated with parasitic capacitances of the one or more load circuits and thereby allowing reduced power consumption by the clock tree circuit and an improvement of up to about 10 dB in an associated phase noise.
10. (Previously Presented) The circuit of claim 1, wherein the filtering resonant network is configured to cancel out an effect of a capacitive load associated with parasitic capacitances of the one or more load circuits and thereby allowing reduced power consumption by the clock tree circuit and an improvement of up to about 10 dB in an associated phase noise.


As shown from the table above, claims 1-4 and 5-10 of patent 10802533 teaches the same concept of the instant application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murden (US Patent Application 20060202730).
As per claims 1, Murden teaches Willey teaches a clock tree circuit [22C, fig. 1] comprising at least one clock buffer circuit [90, fig. 4B], the clock tree circuit being configured to receive a first clock signal [signal from circuit 22B, fig. 1] and to generate a second clock circuit 22C and 22A provide signal 30, fig. 1] based on the first clock signal [0016, 0021, as shown in figure 1 and figure 4B, circuit 22C distributes reference clocks to other circuits to the right.  The overall circuit in figure 4B comprise a buffer circuit.  As shown in figure 1 and figure 4B, the signal from the crystal oscillator is provided to the PLL and the VCO which generate another signal to feed the band pass filter].
a band-pass filter [24, fig. 1] configured to receive the second clock signal [30, fig. 1] and to provide a third clock signal [31, fig. 1] to one or more load circuits [0014, 0036-0037, as shown in figure 1 and figure 4B, signal 30 is input to the band pass filter, where the band pass filter output signal 31 to another circuit].
the band-pass filter [24, fig. 1] comprises a filtering resonant network including a first inductor [71, fig. 4B] and a second inductor [71, fig. 4B] coupled to one another at a center tap [center inductor coupled to capacitors 72, fig. 4B] and is configurable to resonate with a parasitic capacitance [0072, fig. 4B] associated with the one or more load circuits [load: 0024], and a portion of the band-pass filter is integrated with the clock tree circuit [0024, 0036-0037, as shown in figure 1 and 4 and explained in the listed paragraphs.  Filter 24 includes inductors connecter together with capacitors and center tape.  As shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit].

As per claim 11, Murden teaches providing a clock tree circuit comprising at least one clock buffer circuit and configuring the clock tree circuit to receive a first clock signal and to generate a second clock signal based on the first clock signal [0016, 0021, as shown in figure 1 and figure 4B, circuit 22C distributes reference clocks to other circuits to the right.  The overall circuit in figure 4B comprise a buffer circuit.  As shown in figure 1 and figure 4B, the signal 
providing a band-pass filter including a T-coil configured to filter the second clock signal and to provide a third clock signal to a load circuit [0014, 0036-0037, as shown in figure 1 and figure 4B, signal 30 is input to the band pass filter, where the band pass filter output signal 31 to another circuit].
integrating a portion of the band-pass filter with the clock tree circuit [As shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit].
the T-coil coil [70, fig. 4B] includes a pair of coupled inductors sharing a center tap and is configurable to resonate out an effect of parasitic capacitances associated with the load circuit [0024, 0036-0037, as shown in figure 1 and 4 and explained in the listed paragraphs.  Filter 24 includes inductors connecter together with capacitors and center tape.  As shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit].
the portion of the band-pass filter integrated with the clock tree circuit is a first high-pass filter [0017, 0019, the signal is passed through high frequency filtering process].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murden (US Patent Application 20060202730) in the view of Griffith (US Patent 6073050).
As per claim 19, Murden teaches a clock tree circuit [22C, fig. 1] comprising at least one inverter circuit [inverters: 0026], the clock tree circuit is configured to receive a first clock signal and to provide a second clock signal [0016, 0021, 0026 as shown in figure 1 and figure 4B, the clock distribution circuit include the first input signal as well as inverters which provide a second output signal to another circuit].
a filtering resonant network configured to process the second clock signal to provide a third clock signal to a load circuit and to cancel out an effect of parasitic capacitances associated with the load circuit by providing an inductance that resonates with the parasitic capacitance associated with the load circuit [0024, 0036-0037, as shown in figure 1 and 4 and explained in the listed paragraphs.  Filter 24 includes inductors connecter together with capacitors and center tape.  As shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit.  As pointed out in paragraphs 0027 as well as 0034-0035, the filter 24 reduce the noise in the clock signal then provides to an output circuit].
a second terminal of the filtering resonant network is coupled via a coupling capacitor to an output node of the clock tree circuit [fig. 4B, as shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit via transistor 66].
a third terminal of the filtering resonant network is coupled to the load circuit [considered figure 1 and 4B, the output of the filter is coupled to the load or the output of the filter include a terminal that is connected to the another circuit or the frequency divider].
Murden does not teach a bias circuit including a resistor coupled to a first terminal of the filtering resonant network.
BTE ASIC, fig. 7] including a resistor [R1, fig. 7] coupled to a first terminal of the filtering resonant network [fig. 7-8, as shown in figure 7 and 8, the output of the BIAS circuit from figure 7 TX BIAS is coupled to the filter circuit of figure 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Griffith to add a bias circuit which include a resistor that can connect to the band pass filter.  By doing so, it is possible to provide stead current to the filter circuit.

Claims 2-3, 8, 10, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murden (US Patent Application 20060202730).
As per claim 2, Murden teaches at least one inverter, wherein the inverter comprises a complementary metal- oxide semiconductor (CMOS) inverter, wherein the clock tree circuit comprises a cascade of inverter circuits, and wherein the clock tree circuit comprises three inverter circuits [0026, as pointed out two inverters are cascaded together].

As per claim 3, Murden teaches the clock tree circuit comprises three clock buffer circuits, and the portion of the band-pass filter comprises a first high-pass filter integrated with a middle one of the three clock buffer circuits [0017, 0019, a higher frequency circuit is included which enable the filter of the high frequency].

As per claim 8, Murden teaches at least one clock buffer circuit comprises one or more inverter circuits, and wherein the one or more inverter circuits comprises one or more current-

As per claim 10, Murden teaches the filtering resonant network is configured to cancel out an effect of a capacitive load associated with parasitic capacitances of the one or more load circuits and thereby allowing reduced power consumption by the clock tree circuit and an improvement of up to about 10 dB in an associated phase noise [0024, 0036-0037, as shown in figure 1 and 4 and explained in the listed paragraphs.  Filter 24 includes inductors connecter together with capacitors and center tape.  As shown in figure 4B, portion of the band pass filter is also connected to the clock tree or clock distribution circuit.  As pointed out in paragraphs 0027 as well as 0034-0035, the filter 24 reduce the noise in the clock signal then provides to an output circuit].

As per claim 14, Murden teaches coupling the series capacitor between an output node of the clock tree circuit and the center tap of the T-coil [as shown in figure 4B the two capacitors 72 in series coupled between the two inductors 71].

As per claims 12-13 and 18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12-13 and 18 are also anticipated by Murden for the same reasons set forth in the rejected claims above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murden (US Patent Application 20060202730) in the view of Griffith (US Patent 6073050).
As per claim 15, Murden does not teach coupling a bias circuit to a first terminal of the T-coil, wherein the bias circuit includes a resistor and a bias supply voltage coupled between the resistor and a ground potential.
However, Griffith teaches coupling a bias circuit to a first terminal of the T-coil, wherein the bias circuit includes a resistor and a bias supply voltage coupled between the resistor and a ground potential [as shown in figures 7 and 8, the bias circuit in figure 7 include a resistor with supply voltage and the output feed the inductor circuit of figure 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Griffith to include a bias control circuit in order to manage current in the network.

As per claim 16, Murden does not teach coupling a first terminal of the T-coil to a bias circuit and a second terminal of the T- coil coupled to the load circuit.
However, Griffith teaches coupling a first terminal of the T-coil to a bias circuit and a second terminal of the T- coil coupled to the load circuit [as shown in figures 7 and 8, one terminal is connected to the bias circuit and another one is connected to an output circuit].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Griffith to include a bias control circuit in order to manage current in the network.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murden (US Patent Application 20060202730) in the view Kamata (US Patent Application 20060208832).
As per claim 4, Murden does not teach the band-pass filter comprises a high-pass filter in series with a low-pass filter, wherein the high-pass filter is implemented using a first high-pass filter integrated with the clock tree circuit and a second high-pass filter.
However, Kamata teaches the band-pass filter [510, fig. 6] comprises a high-pass filter [high band: 0028] in series with a low-pass filter [low band: 0028], wherein the high-pass filter is implemented using a first high-pass filter integrated with the clock tree circuit and a second high-pass filter [0028, as shown in figure 6, the filter include a high band filter and a low band filter where the RF in is considered to be the clock in].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Kamata to include a band pass filter that is composed of a low pass filter and a high pass filter.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murden (US Patent Application 20060202730) in the view of Kurkchuk (US Patent Application 20140210536).
As per claim 7, Murden does not teach the filtering resonant network comprises a T-coil, and wherein the filtering resonant network comprises a first terminal coupled to a bias circuit and a second terminal coupled to the one or more load circuits.
However, Kurkchuk teaches the filtering resonant network comprises a T-coil, and wherein the filtering resonant network comprises a first terminal coupled to a bias circuit and a second terminal coupled to the one or more load circuits [0074, fig. 10-11, the circuit if figure 11 is connected to an impedance matching of figure 8 and output connected to the another circuit].


As per claim 20, Murden does not teach the band-pass filter comprises the filtering resonant network, wherein a high- pass portion of the band-pass filter is at least partially integrated with the at least one inverter circuit of the clock tree circuit, wherein the at least one inverter circuit comprises a complementary metal-oxide semiconductor (CMOS) inverter circuit or a CML inverter circuit, and wherein the filtering resonant network comprises a T-coil.
However, Kurkchuk teaches the band-pass filter comprises the filtering resonant network, wherein a high- pass portion of the band-pass filter is at least partially integrated with the at least one inverter circuit of the clock tree circuit, wherein the at least one inverter circuit comprises a complementary metal-oxide semiconductor (CMOS) inverter circuit or a CML inverter circuit, and wherein the filtering resonant network comprises a T-coil [0034, 0089 as shown in figure 10 to 13, the identified component which include inverters are part of a digital circuit]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Kurkchuk to include multiple components in a single chip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murden (US Patent Application 20060202730) in the view of Griffith (US Patent 6073050).
As per claim 6, Murden does not teach a bias circuit coupled to a first terminal of the filtering resonant network, wherein the bias circuit includes a resistor and a bias supply voltage terminal coupled to the resistor.
However, Griffith teaches a bias circuit coupled to a first terminal of the filtering resonant network, wherein the bias circuit includes a resistor and a bias supply voltage terminal coupled to the resistor [as shown in figure 7, bias voltage is provided from the transistor to resistor R1 which feed the filter circuit in figure 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Murden to include the method of Griffith to include a bias control circuit in order to manage current in the network.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wissell (US 20040046613) teaches redundant clock source.
Mar (US 20020070768) teaches High performance microwave synthesizer using multiple-modulator fractional-N divider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187